Citation Nr: 1502197	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-48 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for service connection for emotional instability manifested by enuresis has been submitted.

2.  Entitlement to service connection for an acquired psychiatric disorder other than emotional instability, to include posttraumatic stress disorder (PTSD), and/or depression.

REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Sons and Daughter



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant served on active duty in the United States Marine Corps from August 1952 to October 1952.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2011, the appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the evidence of record.  The Board notes that the evidence of record includes a paper claims file and an electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the appellant's attorney requested a hearing before the Board via videoconference at the Chicago, Illinois RO.  A November 17, 2014 VA letter reflects that the appellant was scheduled for a videoconference hearing to be held on December 19, 2014, at the Indianapolis RO.  

A November 26, 2014 letter from the appellant's attorney asked that the December 19, 2014 videoconference hearing be cancelled because it was scheduled for Indianapolis and not Chicago as requested.  In addition, the attorney asked that the hearing be rescheduled for a videoconference hearing to be held in Chicago.

In view of the foregoing, this case must be REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a videoconference hearing at the Chicago, Illinois RO before a Veterans Law Judge, as the docket permits.  

Notify the appellant and his attorney of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

